Name: COMMISSION REGULATION (EC) No 3033/93 of 3 November 1993 re-establishing the levying of customs duties on products falling within CN code 2917Ã 20Ã 10, originating in Romania, to which the tariff ceilings set out in Council Regulation (EEC) No 1014/93 apply
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  agricultural activity;  industrial structures and policy
 Date Published: nan

 4. 11 . 93 . Official Journal of the European Communities No L 272/7 COMMISSION REGULATION (EC) No 3033/93 of 3 November 1993 re-establishing the levying of customs duties on products falling within CN code 2917 20 10, originating in Romania, to which the tariff ceilings set out in Council Regulation (EEC) No 1014/93 apply Whereas, it is appropriate to re-establish the levying of customs duties for the products in question with regard to Romania, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1014/93 of 26 April 1993 opening and providing for the adminis ­ tration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Romania ('), and in particular Article 3 thereof, Whereas, pursuant to Article 1 of that Regulation, shall benefit from preferential tariff arrangements, in particular the preferential tariff ceilings laid down in column 4 of Annex I to that Regulation ; whereas, pursuant to Article 3 , as soon as the ceilings have been reached, the Commission may adopt a regulation re-establishing the customs duties applicable to the third countries in ques ­ tion until the end of the calendar year ; Whereas that ceiling was reached by charges of imports of the products listed in the Annex, originating in Romania, to which the tariff preferences apply ; Article 1 As from 7 November May 1993 the levying of customs duties, suspended for 1993 pursuant to Regulation (EEC) No 1014/93, shall be re-established on imports into the Community of the products listed in the Annex, origin ­ ating in Romania. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission ANNEX Order No CN code Description 21.1013 2917 12 10 Adipic acid and its salts (') OJ No L 105, 30 . 4. 1993, p. 2.